Citation Nr: 1119447	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  03-04 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to April 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to the benefit currently sought on appeal.  The Veteran perfected a timely appeal.  

Thereafter, in May 2004, the Board remanded this issue to the RO (via the Appeals Management Center (AMC)) for further evidentiary development.  After completion of the requested development, the AMC returned the case to the Board for appellate review.

In an April 2005 decision, the Board denied the Veteran's service connection claim.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a November 2006 Joint Motion for remand (Joint Motion), the Court remanded the April 2005 decision to the Board for readjudication.  In June 2007, the Board remanded the issue to the RO via the AMC for additional evidentiary development pursuant to the Court's Order.  

In December 2007, the Board issued another decision denying entitlement to service connection for bilateral hearing loss.  The Veteran subsequently appealed that decision to the Court.  Pursuant to a March 2009 Joint Motion, the Court remanded the December 2007 decision to the Board for readjudication.  In November 2009, the Board issued another decision denying entitlement to service connection for bilateral hearing loss.  The Veteran subsequently appealed that decision to the Court.  Pursuant to an October 2010 Joint Motion, the Court remanded the November 2009 decision to the Board for readjudication.

The appeal is REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the October 2010 Court Order, further development is required.  In the March 2009 Joint Motion, it was concluded that the July 2007 VA examination and opinion was inadequate because the examiner appeared to "conflate" the April 2007 statement by Dr. McLaughlin with that of the appellant.   It was concluded that the Veteran required a new medical examination and nexus opinion that complies with the requirements of the November 2006 Joint Motion for Remand.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA audiological examination by the July 2007 examiner or another audiologist.  The claims folder should be made available to the examiner for review prior to the examination.

The examiner should provide an opinion as to whether there is a 50 percent probability or greater that bilateral hearing loss is related to service.  The examiner should reconcile any opinion with the service medical records, to include a February 1963 separation examination report; a May 1965 audiological examination report (reserve service); Dr. Fuller's opinions dated in July 2003, January 2004 and September 2007; and Dr. McLaughlin's opinions dated in June 2004 and April 2007.  The examiner should be cautioned not to conflate the reports from Dr. McLaughlin with any statements by the appellant.  A complete rationale should be provided for any proffered opinion.

2.  Upon completion of the above requested development, the RO should readjudicate the Veteran's service connection claim for bilateral hearing loss, taking into account any newly obtained VA examination report and etiology opinion.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given the opportunity to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


